Judgment of Supreme Court, Bronx County, rendered March 30, 1973, convicting defendant upon his plea of guilty of manslaughter, second degree, and sentencing him to a maximum term of imprisonment of six years, unanimously reversed, on the law, insofar as it imposes sentence, and the ease remitted to the Criminal Term of the Supreme Court; Bronx County, for resentence; and otherwise affirmed. Apart from the question as to whether the statement of the court clerk: “Does the defendant wish to speak to the Court in his own behalf or does he prefer to have counsel speak for him?”, phrased in the alternative rather than in the conjunctive, can be considered as full compliance with CPL 380.50 (see People v. Hyatt, 43 A D 2d 564; People v. McClain, 42 A D 2d 868), the record herein demonstrates that the defendant was not granted the opportunity to speak in his own behalf. We must, therefore, remit the case so that defendant may be resentenced after the court complies with CPL 380.50. (See People v. Lotz, 42 A D 2d 900 and cases cited therein.) We have considered the other contentions raised by defendant and find them without merit. Concur — McGivern, P. J., Markewich, Nunez, Murphy and Steuer, JJ.